NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                               




                 IN THE SUPREME COURT OF THE STATE OF WASHINGTON




              In the Matter of the Recall of           )
                                                       )
              TROY KELLEY, Auditor for the             )                   No. 9'1843-1
              State of Washington,                     )
                                                       )                     En Bane
                              Respondent.              )
                                                       )
              ----                                     )         Filed     MAR 0 3 2016


                     WIGGINS, J.-Petitioner Will Knedlik filed a recall petition against Washington

          State Auditor Troy Kelley, charging him with misfeasance, malfeasance, and breach

          of his oath of office. The superior court judge dismissed the recall petition, finding the

          charges factually and/or legally insufficient for submission to the voters. We affirm.

                                      FACTS AND PROCEDURAL HISTORY

                     Kelley is the elected auditor of Washington. Knedlik filed a recall petition against

          Kelley with the secretary of state. In the petition, Knedlik charged Kelley with

          misfeasance, malfeasance, and breach of his oath of office for (1) violating the

          residency requirements of his office, (2) failing to adequately investigate and report

          alleged illegal activity by Sound Transit, and (3) pressuring employees of the auditor's

          office to hire Jason JeRue without following proper employment procedures. The

          secretary of state served a copy of the petition on Kelley and on the attorney general's
                                              
          In the Matter of the Recall of Troy Kelley, No. 91843-1

          office, which prepared the ballot synopsis for the charges. After preparing the

          synopsis, the attorney general petitioned the superior court for a determination on the

          sufficiency of the charges and for approval of the ballot synopsis.

                    As the attorney general's petition was pending, Knedlik filed a motion in the

          superior court for a determination that "a constitutional and statutory vacancy in the

          Office of Washington State Auditor has legally existed from January 16, 2013 .... " In

          this motion, Knedlik argued that Kelley never legally took office because he never

          intended to fulfill the residency requirements of his office when he took his oath of

          office.

                    The superior court heard argument on the motion and the recall petition. The

          superior court ruled orally and then issued a written order denying the motion and

          dismissing the recall petition charges. The superior court first ruled that Knedlik's

          motion for the court to rule that there is a vacancy in the auditor's office was not

          properly before the court as part of a recall action. The superior court then dismissed

          each of the recall petition charges as being factually and/or legally insufficient to

          proceed to the voters.

                    After the superior court dismissed the recall petition as insufficient, Knedlik

          moved to reconsider and the superior court denied the motion. Knedlik now appeals

          the superior court's order dismissing tl1e recall petition to our court, arguing that the

          superior court erred in its factual and legal rulings. 1




          1 Knedlik also argues that the superior court erred in denying his motion for a determination
          that a vacancy exists in the office of Washington State auditor. Knedlik's argument is mooted
          by our decision below regarding the sufficiency of the recall petition's vacancy charge.

                                                        2
                                            
          In the Matter of the Recall of Troy Kelley, No. 91843-1


                                                   ANALYSIS

                   The Washington Constitution provides the general framework for the recall of

          elective officers:

                   Every elective public officer in the state of Washington expect [except]
                   judges of courts of record is subject to recall and discharge by the legal
                   voters of the state ... from which he was elected whenever a petition
                   demanding his recall, reciting that such officer has committed some act
                   or acts of malfeasance or misfeasance while in office, or who has
                   violated his oath of office, stating the matters complained of, ... is filed
                   with the officer with whom a petition for nomination, or certificate for
                    nomination, to such office must be filed under the laws of this state, and
                   the same officer shall call a special election as provided by the general
                   election laws of this state, and the result determined as therein provided.

          CONST. art. I,§ 33 (first alteration in original). "Misfeasance" and "malfeasance" mean

          "any wrongful conduct that affects, interrupts, or interferes with the performance of

          official duty." RCW 29A.56.11 0(1 ). "Misfeasance" also means the "performance of a

          duty in an improper manner," RCW 29A.56.11 0(1 )(a), and "malfeasance" also means

          the "commission of an unlawful act," RCW 29A.56.11 0(1 )(b). A "violation of the oath

          of office" is the "neglect or knowing failure by an elective public officer to perform

          faithfully a duty imposed by law." RCW 29A.56.11 0(2).

                   Courts act as a gateway to confirm that the charges in a recall petition alleging

          malfeasance, misfeasance, or violation of oath of office are factually and legally

          sufficient before they are placed before the voters. RCW 29A.56 ..140; In re Recall of

          Kast, 144 Wn.2d 807, 813-15, 31 P.3d 667 (2001). Courts do not evaluate the

          truthfulness of the charges but ensure that public officials are not subject to frivolous

          or unsubstantiated charges. RCW 29A.56.140; In re Recall of Lindquist, 172 Wn.2d

          120, 131-32, 258 P.3d 9 (2011 ).



                                                         3
                                            
          In the Matter of the Recall of Troy Kelley, No. 91843-1

                   The proponent of the recall petition bears the burden of establishing that the

          charges alleged in the recall petition are both legally and factually sufficient. See In re

          Recall of Sun, 177 Wn.2d 251, 255, 299 P.3d 651 (2013). The superior court makes

          the initial sufficiency determination, subject to de novo review by this court. See RCW

          29A.56.140; In re Recall of Telford, 166 Wn.2d 148, 154, 206 P.3d 1248 (2009). We

          determine sufficiency from the face of the recall petition. In re Recall of Telford, 166

          Wn.2d at 153.

                   Factual sufficiency requires that the recall petition concisely states each charge

          with '"a detailed description including the approximate date, location, and nature of

          each act' that, if accepted as true, would constitute a prima facie case of misfeasance,

          malfeasance, or the violation of the oath of office." In re Recall of Sun, 177 Wn.2d at

          255 (quoting RCW 29A.56.11 0). Each charge in the recall petition must demonstrate

          that the petitioner "knows of identifiable facts that support the charge." In re Recall of

          Reed, 156 Wn.2d 53, 58, 124 P.3d 279 (2005). Further, charges are factually sufficient

          only if they enable the voters and the challenged official to make informed decisions.

          In re Recall of Wasson, 149 Wn.2d 787, 791, 72 P.3d 170 (2003).

                   "Legal sufficiency requires that the petition state, with specificity, substantial

          conduct clearly amounting to misfeasance, malfeasance, or violation of the oath of

          office." In re Recall of Sun, 177 Wn.2d at 255. To establish legal sufficiency for each

          charge, the recall petition must identify the "standard, law, or rule that would make the

          officer's conduct wrongful, improper, or unlawful .... " In re Recall of Ackerson, 143

          Wn.2d 366, 377, 20 P.3d 930 (2001 ). "If recall is sought for acts falling within the




                                                        4
                                                 
          In the Matter of the Recall of Troy Kelley, No. 91843-1


          elected official's discretion, the official must have acted with a manifest abuse of

          discretion." In re Recall of Sun, 177 Wn.2d at 255.

                        Under these rules, each of the charges in the recall petition is factually and/or

          legally insufficient to proceed to voters.

              I.        The residency charge is factually insufficient

                        Citing RCW 43.09.010 and article Ill, section 24 of the Washington Constitution,

          the recall petition charges Kelley with taking his "Oath of Office in knowing violation of

          the statutory [and constitutional] residency requirement for validly undertaking and

          holding said office .... "

                        Article Ill, section 24 of the Washington Constitution-titled "Records, Where

          Kept, Etc. "-reads as follows:

                        The governor, secretary of state, treasurer, auditor, superintendent of
                        public instruction, commissioner ·of public lands and attorney general
                        shall severally keep the public records, books and papers relating to their
                        respective offices, at the seat of government, at which place also the
                        governor, secretary of state, treasurer and auditor shall reside.

          Similarly, RCW 43.09.010 states that "[t]he state auditor shall reside and keep his or

          her office at the seat of government." The seat of Washington's government is in the

          city of Olympia. State ex ref. Lemon           v.   Langlie, 45 Wn.2d 82, 95-96, 273 P.2d 464

          (1954 ).

                        The recall petition states the Kelley is in violation of these provisions because,

          instead of residing in Olympia, Kelley "appears to maintain his actual residence ... in

          Pierce County (at which Pierce County location the Federal Bureau of Investigation

          (FBI) searched his true residence during March, 2015 ... )." Without ruling on the




                                                               5
                                                  
          In the Matter of the Recall of Troy Kelley, No. 91843-1


          legal sufficiency of this charge, 2 we hold that this charge is factually insufficient

          because the recall petition provides no facts showing that Kelley is in violation of any

          residency requirements for his office.

                         The recall petition relies solely on assumptions drawn from unspecified FBI

          searches that Kelley's home is in Tacoma. Even accepting the recall petition's

          allegations as true, they provide no basis for determining whether Kelley resides in

          Olympia. Because Kelley has a home in Tacoma does not necessarily mean that

          Kelley does not have a residence in Olympia. The petition does not specify whether

          Kelley also maintains a home in Olympia and which home, if not both, constitutes

          Kelley's "residence" in terms of RCW 43.09.010 and article Ill, section 24. Because

          the recall petition is devoid of any facts on whether Kelley "resides" in Olympia, this

          charge is factually insufficient.

              II.        The failure to adequately investigate and report alleged illegal activity by
                         Sound Transit charge is both legally and factually insufficient.

                         The recall petition also charges Kelley with "both fail[ure] to investigate [Sound

          Transit's] ballot-title fraud, as required by state statutes, and also fail[ure] to report it

          to the attorney general, as also required by statute .... " The recall petition asserts

          that these failures show that Kelley violated his oath of office by not faithfully


          2 We  do not assess the legal sufficiency of this charge because it is inadequately briefed. See
          In re Recall of Washam, 171 Wn.2d 503, 515, 257 P.3d 513 (2011) ("'[w]e do not consider
          claims insufficiently argued by the parties"' (alteration in original) (quoting State v. Ford, 137
          Wn.2d 472, 477 n.1, 973 P.2d 452 (1999))). We therefore express no opinion on the definition
          of the term "reside" within RCW 43.09.010 and article Ill, section 24 or what it means to "reside
          at" within article Ill, section 24. We do note, however, that authorities analyzing where a
          person "resides" when the person owns more than one home reach differing conclusions in
          different contexts. See, e.g., Nat'! Gen. Ins. Co. v. Sherouse, 76 Wn. App. 159, 163-64, 882
          P.2d 1207 (1994); see also 1987 Op. Att'y Gen. No. 24. The recall petition never cites or
          discusses this analysis.

                                                              6
                                               
          In the Matter of the Recall of Troy Kelley, No. 91843-1

          discharging the duties of his office to the best of his abilities. However, this charge is

          both legally and factually insufficient to proceed to the voters because the statutes

          cited by the recall petition do not impose a duty on Kelley to investigate and report on

          Sound Transit, and because the recall petition fails to identify any facts showing how

          Kelley violated his oath of office in relation to Sound Transit.

              A. This charge is legally insufficient

                   This charge is legally insufficient because the petitioner, on the face of the recall

          petition, fails to meet the burden of identifying a "standard, law, or rule" under which

          Kelley's actions could be considered "wrongful, improper, or unlawful ... ."In re Recall

          of Ackerson, 143 Wn.2d at 377. Specifically, the recall petition cites RCW

          43.88.160(6)(e), RCW 43.88.160(6)(f), and RCW 43.09.050(3) as creating duties that

          Kelley failed to fulfill as auditor, thus violating his oath of office. But these statutes do

          not impose a duty on the auditor to investigate Sound Transit.

                   First, the recall petition does not establish that chapter 43.88 RCW imposes a

          duty on the state auditor's office to investigate Sound Transit. The recall petition

          asserts that Kelley failed in his duties by neglecting to "[p]romptly report any

          irregularities to the attorney general," citing RCW 43.88.160(6)(e). Entitled "State

          Budgeting, Accounting, and Reporting System," the legislature passed chapter 43.88

          RCW for the purpose of establishing "an effective state budgeting, accounting, and

          reporting system for all activities of the state government .... " RCW 43.88.010. The

          duty to report irregularities to the attorney general under RCW 43.88.160(6)(e) arises

          from the auditor's duty to "[r]eport to the legislature the results of current post audits

          that have been made of the financial transactions of each agency." RCW


                                                          7
                                                   
          In the Matter of the Recall of Troy Kelley, No. 91843-1


          43.88.160(6)(a) (emphasis added). Under this chapter, "agency" is defined as "every

          state office, officer, each institution, whether educational, correctional, or other, and

          every department, division, board, and commission, except as otherwise provided in

          this chapter." RCW 43.88.020(4). Therefore, RCW 43.88.160(6)(e) applies only to

          audits of financial transactions of state agencies.

                   Sound Transit is a not a state agency; rather, Sound Transit is a local

          government entity. See RCW 81.112.010, .100; see also Sane Transit                     v.   Sound

          Transit, 151 Wn.2d 60, 85 P.3d 346 (2004). The recall petition makes no argument

          and does not establish that the definition of "state agency" applies to Sound Transit

          as a local government entity. Indeed, chapter 43.09 RCW supports the distinction

          between a local government entity and state agency, as it provides different definitions

          for each. Compare RCW 43.09.260(3? (defining "local governments"), with RCW

          43.09.290 (defining "state agency"). Because Sound Transit is not a state agency, the

          state auditor's office has no duty to "[p]romptly report any irregularities to the attorney

          general" in relation to Sound Transit under RCW 43.88.160(6)( e).

                   Second, the recall petition does not establish that RCW 43.88.160(6)(f) and

          RCW 42.40.020(3) impose a duty on the state auditor's office to investigate Sound

          Transit. The recall petition asserts that Kelley failed to "'investigate improper

          governmental activity under chapter 42.40 RCW,"' quoting both RCW 43.88.160(6)(f)


          3 While RCW 43.09.260(1) states that the "examination of the financial affairs of all local
          governments shall be made at such reasonable, periodic intervals as the state auditor shall
          determine," Knedlik does not allege this section as a legal basis for recall in the recall petition
          with supporting factual allegations. Because we consider only the specific charges made in
          the recall petition for legal and factual sufficiency, we do not consider this section. See In re
          Recall of Washam, 171 Wn.2d at 515 ("'[w]e do not consider claims insufficiently argued by
          the parties"' (alteration in original) (quoting Ford, 137 Wn.2d at 744 n.1 )).

                                                          8
                                                
          In the Matter of the Recall of Troy Kelley, No. 91843-1

          and RCW 42.40.020(3). Chapter 42.40 RCW is the state employee whistleblower

          protection act. This act protects state employees who report improper governmental

          activity and gives the auditor the discretion to determine which reports to investigate.

          See RCW 42.40.020(2), (3), .040(1 )(b). The act defines "[i]mproper governmental

          action'' as an improper action taken by a state employee in performance of that

          employee's official duties. See RCW 42.40.020(2), (6)(a). This definition, in context of ·

          the statute as a whole, reveals that the duty to investigate improper government

          activity arises only in the setting of state agencies and state employees. As stated

          above, Sound Transit is a local government entity and not a state agency. Therefore,

          the auditor's office has no duty to "investigate improper governmental activity under

          chapter 42.40 RCW" in relation to Sound Transit. Because the recall petition fails to

          demonstrate that there is a legal duty for Kelley to investigate and report on Sound

          Transit by identifying an applicable "standard, law, or rule," this charge is legally

          insufficient. See In re Recall of Ackerson, 143 Wn.2d at 377.

              B. This charge is factually insufficient

                   The recall petition states that "in every financial-and-other audit conducted

          since a nominal assumption of office, the nominal Auditor of our state has failed to

          identify both ballot-·title fraud on all residents of the junior taxing district ... , and also

          a further fraud to evade an $800 million ceiling on long-term debt as negotiated with

          King, Pierce and Snohomish [C]ounties so as to gain any ballot access to voters within

          those counties .... " Even assuming that the recall petition adequately identified a

          legal standard that required Kelley to investigate Sound Transit, this charge is factually
                                 .        '                               '



          insufficient because it does not state any specific facts regarding how Kelley


                                                         9
                                                      
          In the Matter of the Recall of Troy Kelley, No. 91843-1

          deficiently performed llis duties by failing to discover Sound Transit's alleged fraud.

          Tllere is no information on tile face of tile recall petition that would allow tile voters to

          evaluate til is cllarge if it were on tile ballot. See In re Recall of Telford, 166 Wn.2d at

          154.

                          In briefing to our court, tile petitioner alleges that Kelley "falsely signed" a 2013

          audit of Sound Transit and failed to follow tile "Generally Accepted Government

          Auditing Standards" in carrying out tllat audit. But tile petitioner's briefing contains no

          {pets sllowing tllat Kelley failed to follow accounting standards, or wllat constitutes

          "falsely signing" an audit. Even if we were to consider tllese additional allegations-

          coming from beyond tile face of tile recall petition--tile petitioner still does not sllow

          any specific facts that would make this charge factually sufficient to proceed to voters.

              Ill.        The hiring charge is factually insufficient

                          Finally, the recall petition charges that "the nominal Auditor of our [S]tate has

          grossly abused his position of public trust in order to pressure members of the

          professional staff within the Office of the State Auditor to hire a crony of his, Jason

          JeRue ... without vetting him by means of standard qualification processes for state

          employment (according to news reports quoting from emails formally obtained through

          public disclosure requests by the press but not as yet made public), also in violation

          of his Oath of Office duties, state law, best practices and due professional care .... "

                          This charge is factually insufficient because the recall petition fails to specify

          any facts to support this charge and fails to show that the petitioner has adequate

          knowledge of the facts necessary to support this charge. There are no facts in the

          recall petition that would allow voters to make an informed decision on this charge.


                                                                10
                                         
          In the Matter of the Recall of Troy Kelley, No.   91843~1


          While newspaper accounts are "not per se insufficient to show some form of

          knowledge of the facts," In re Recall of Reed, 156 Wn.2d at 58, mere reference to

          unidentified news reports and a complete lack of reference to any specific actions by

          Kelley is insufficient. See In re Recall of Sun, 177 Wn.2d at 256 (misfeasance,

          malfeasance, and violation of oath of office charges were sufficient because they were

          supported by media reports along with "numerous" declarations from witnesses, e-

          mails, letters, and other documents); In re Recall of West, 155 Wn.2d 659, 666, 121

          P.3d 1190 (2005) (misfeasance charge was factually sufficient because petitioner's

          knowledge was based on newspaper articles containing lengthy transcripts of

          conversations supporting the official's misconduct, which the official admitted to

          having).

                                               CONCLUSION

                   Each charge in the recall petition is factually and/or legally insufficient to

          proceed to the voters. Therefore, we affirm the superior court's dismissal of the recall

          petition.




                                                      11
                           
          In re the Recall of Troy Kelley, No. 91843-1




                   WE CONCUR.




                                                     12